Citation Nr: 0508485	
Decision Date: 03/22/05    Archive Date: 04/01/05

DOCKET NO.  02-20 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether a claim for service connection for low back pain 
has been reopened by submission of new and material evidence.  

2.  Entitlement to service connection for sinusitis.  

(The issues of whether a December 2003 decision wherein the 
Board of Veterans' Appeals denied service connection for 
sinusitis and held that a claim for service connection for 
low back pain had not been reopened by submission of new and 
material evidence should be revised or reversed on the basis 
of clear and unmistakable error is the subject of a separate 
Board decision under a separate docket number.)  

REPRESENTATION

Appellant represented by:	Texas Veterans Commission

WITNESS AT HEARING ON APPEAL

The veteran 




ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel


INTRODUCTION

The veteran had active military service from April 1961 to 
February 1963.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision by the Houston, 
Texas, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The RO denied service connection for sinusitis and found that 
new and material evidence to reopen a previously denied claim 
for service connection for low back pain had not been 
submitted.  

The veteran testified at a videoconferencing hearing before 
the undersigned Veterans Law Judge at the RO in June 2003 in 
connection with his appeal.  A transcript of the hearing is 
of record.  

In December 2003 the Board denied the veteran's appeal as to 
both issues.  The veteran subsequently appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (CAVC).  By an August 2004 Order, the CAVC vacated the 
December 2003 Board decision and remanded the case to the 
Board for further consideration consistent with its order.  

This appeal is remanded to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.  


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the CAVC 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).  


Adequacy of VCAA Compliance

The VCAA redefines VA obligations with respect to notice and 
duty to assist.  Regulations implementing the VCAA were 
issued in August 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) [codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)].  Although the veteran's claim was received before 
November 9, 2000, the effective date of the new law, it 
appears that the VCAA is applicable since the claim has not 
been finally adjudicated.  See Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003).  

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and medical or 
lay evidence, not previously provided to the Secretary, that 
is necessary to substantiate the claim.  VA must also advise 
a claimant which evidence the claimant must supply, which 
evidence VA will obtain on his or her behalf, and provide 
any evidence in the claimant's possession that pertains to 
the claim.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); See also 
Charles v. Principi, 16 Vet. App. 370 (2002).  

As a general matter, it should be noted that with respect to 
the content of a VCAA notice, the decision of the CAVC in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II) 
(withdrawing and replacing Pelegrini v. Principi, 17 Vet. 
App. 412 (2004)) held, in pertinent part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  


(1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim; 

(2) inform the claimant about the 
information and evidence that VA will 
seek to provide; 

(3) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and 

(4) request or tell the claimant to 
provide any evidence in the claimant's 
possession that pertains to the claim, or 
something to the effect that the claimant 
should "give us everything you've got 
pertaining to your claim(s)."  To 
satisfy the requirements of Pelegrini II, 
all of the above elements must be fully 
addressed, including element (4).  

The record shows that the RO issued VCAA notice letters to 
the veteran in March 2002 and in May 2003.  The letters 
appear to be marginally adequate as to the new and material 
evidence issue involving low back pain, but on further 
review, and notwithstanding that the December 2003 Board 
decision found the VCAA notices to be acceptable, the Board 
now believes that additional VCAA notification should be 
provided to the veteran as to both issues before it, 
especially in light of Pelegrini II.  

In Disabled American Veterans v. Principi, 327 F.3d 1339 
(Fed. Cir. 2003), the United States Court of Appeals for the 
Federal Circuit (CAFC) held that the regulation giving the 
Board authority to cure a procedural defect in an appeal by 
providing the claimant with notice under the VCAA, 38 C.F.R. 
§ 19.9(a)(2)(ii), was invalid as contrary to the statutory 
authority, 38 U.S.C. § 5103(b).  

As a result of this decision, the Board may no longer take 
action on its own to cure a defect in a VCAA notice.  It 
would be contrary to the law and potentially prejudicial to 
the veteran for the Board to issue a decision before the VCAA 
has been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Accordingly, the Board must remand for further RO 
action pursuant to the VCAA.  

Unwaived Evidence

The veteran filed an original claim for service connection 
for a back disorder in July 1986.  The RO denied the claim in 
September 1986 on the basis that although a back injury 
sustained in a diving accident was documented in service, no 
residuals of the injury were documented.  The veteran 
submitted a timely notice of disagreement and a statement of 
the case was issued but the veteran did not perfect his 
appeal by filing a substantive appeal following the statement 
of the case.  The veteran filed a claim for service 
connection for sinusitis and for low back pain in March 2002.  
By an April 2002 rating decision, the RO denied both claims.  
As to the low back pain, the RO found that no new and 
material evidence to reopen the previously denied claim had 
been submitted.  The Board's December 2003 decision upheld 
the RO's denial of service connection for both disorders.  

In vacating and remanding the case to the Board, the CAVC 
identified certain items of evidence that were of record in 
the veteran's file but that had not been considered by the RO 
and for which no waiver of the veteran's right to initial RO 
consideration had been received.  The order identified the 
documents as follows:  

...evidence documenting emergency room 
treatment on April 18, 1986, for "acute 
lumbosacral strain"; a followup 
appointment on June 18, 2002, for an 
evaluation of a Magnetic Resonance 
Imaging procedure resulting in a 
diagnosis of chronic low-back pain 
secondary to degenerative disk disease 
and facet arthropathy; and a limited 
coronal computed tomography (CT) sinus 
scan on June 6, 2001, resulting in a 
diagnosis of chronic sinusitis.  

The CAFC in Disabled American Veterans et. al. v. Secretary 
of Veterans Affairs, (Fed. Cir. May 1, 2003), invalidated 
portions of VA regulations that permitted the Board to decide 
appeals using evidence that had not previously been reviewed 
at the RO.  Specifically, the CAFC held that 38 C.F.R. 
§ 19.9(a)(2) is invalid because, in conjunction with the 
amended regulation codified at 38 C.F.R. § 20.1304, it allows 
the Board to consider additional evidence without remanding 
the case to the originating agency for initial consideration 
or to obtain the appellant's waiver.  

In light of the decision in the DAV case, and to comply with 
the CAVC order, the evidence identified above must be 
reviewed by the RO before the issues on appeal are reviewed 
by the Board.  

While the case is in remand status, the VBA AMC should 
conduct additional evidentiary development consisting of 
procurement of all VA medical records dated since April 2003, 
the date of the most recent such records on file.  A 
determination should be made as to whether current VA 
examinations are necessary in light of information contained 
in those records.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the VBA AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The VBA AMC must review the claims 
file, send the veteran another VCAA 
notice letter, and in so doing ensure 
that all VCAA notice obligations have 
been satisfied in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), Veterans Benefits Act of 
2003, Pub. L. 108-183, § 701, 117 Stat. 
2651, ___ (Dec. 16, 2003) (codified at 
38 U.S.C.A. § 5103), and any other 
applicable legal precedent.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  Such notice should 
specifically advise him of the need to 
submit all pertinent evidence in his 
possession.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

2.  The VBA AMC should obtain all VA 
medical records pertaining to treatment of 
the veteran for a low back disorder and 
sinusitis during the period since April 
2003, the date of the most recent records 
in the file.  

3.  The VBA AMC should then conduct any 
additional development necessary in light 
of evidence added to the while the case 
is in remand status and should 
readjudicate the issues on appeal, based 
on a comprehensive review of all relevant 
evidence of record.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claims 
currently on appeal, especially those items of evidence 
pointed out earlier dated in 1986, 2001, and 2002 which were 
the subject of the CAVC remand of the case to the Board.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the VBA AMC.  



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


